In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated June 28, 1977, which denied their motion to vacate and set aside a stipulation of settlement and to restore the action to the Trial Calendar. Order affirmed, without costs or disbursements. Under the circumstances, the Special Term did not err in denying plaintiffs’ motion to vacate a stipulation of settlement and to restore the action to the Trial Calendar. The stipulation was complete and was knowingly entered into by the parties in open court, in the presence of counsel and after thorough questioning by the Trial Justice. No evidence of fraud, duress or overreaching has been presented. Titone, J. P., Suozzi, Margett and O’Connor, JJ., concur.